Citation Nr: 1721351	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent since February 9, 2010, for thoracolumbar degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent since February 9, 2010, for shell fragment wound of the right knee with a retained foreign body, to include separate compensable evaluations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1968 to November 1988. His military decorations include the Purple Heart, Combat Infantryman's Badge, and the Master Parachutist Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA spine examination, in September 2012, indicated that he had no limitation of motion but, at his June 2016 Board hearing, he described limitation of motion in several directions. Therefore, an updated VA examination is necessary. Additionally, the prior right knee VA examinations are inconsistent as to which muscle group(s) is/are affected by the Veteran's retained metallic foreign body and a complete examination, documenting all of the Veteran's shell fragment wound residuals, is necessary. Other directives are outlined below. 

The case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request all available STRs and SPRs not already of record and associate them with the claims file. If the records are unavailable or missing, the Veteran should be informed of this and a memorandum documenting the unavailability should be associated with the Veteran's file.

2.  Schedule the Veteran for a VA spine examination to obtain an opinion as to the current severity of his thoracolumbar spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

3.  Schedule the Veteran for VA muscle group injuries, knee, and scars examinations examination to obtain an opinion as to the current severity of his right knee shell fragment wound residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



